The defendant complains that she is entitled to the possession of a certain tenement; that the defendant was duly notified in writing to quit the same, vet is still in possession thereof without right. She does not set out the particulars or origin of her title. What title she intends to rely upon does not appear. The defendant cannot set up a particular title for her, allege that the claims under that title, and plead matter of estoppel to bar a recovery under it. Whittemore v. Shaw, 8 N.H. 393; Potter v. Baker, 19 N.H. 166; Hunt v. Haven, 52 N.H. 162.
If the plaintiff claiming under a deed fraudulent as to creditors of her husband, the deed is good until avoided by them. The defendant, if one of his creditors, can, by attachment and levy of his execution upon the land, test the validity of the deed from Upton under which the plaintiff claims (if she claims under that), and thus avoid the deed if the conveyance was fraudulent as to her husband's creditors; but until that is done the deed will protect her title.
Demurrer sustained. *Page 512